EXHIBIT 10.24
GATX CORPORATION
2004 EQUITY INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AGREEMENT
     THIS AGREEMENT, entered into as of
                                        , by and between the Participant and
GATX Corporation (the “Company”);
     WHEREAS, the Company maintains the GATX Corporation 2004 Equity Incentive
Compensation Plan (the “Plan”), which is incorporated into and forms a part of
this Agreement, and the Participant has been selected by the Compensation
Committee of the Board of Directors of the Company which has been charged with
the responsibility of administering the Plan (the “Committee”) to receive
Performance Shares under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

1.   Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:       The “Participant” is
                                        .       The “Grant Date” is
                                        .       The “Performance Period” is
January 1, 20___to December 31, 20___.       The number of Performance Shares
granted under this Agreement is                                         . Such
number of Performance Shares is sometimes referred to in this Agreement as the
“Target Grant.”       Other terms used in this Agreement are defined in
paragraph 13 or elsewhere in this Agreement or in the Plan.   2.   Grant. The
Participant is hereby granted the number of Performance Shares set forth in
paragraph 1, subject to the terms of the Plan and this Agreement.   3.  
Vesting, Transfer and Forfeiture

  (a)   Subject to the terms hereof, if, for each of the three years during the
Performance Period, the Company’s Total Gross Income Less Total Ownership Costs
(as reported on the Company’s audited income statement for each year during the
Performance Period) is greater than $                     (the “Threshold
Goal”), then, following the Committee’s certification that the Threshold Goal
has been achieved, the Participant shall be entitled to the number of shares set
forth in the 2008 resolution of the Committee providing for the grant of this
award (the “Unadjusted Award Amount”). However, if the Threshold Goal is not
achieved for the Performance Period, the Unadjusted Award Amount shall be zero.

 



--------------------------------------------------------------------------------



 



  (b)   After the end of the Performance Period, the Committee shall determine
the number of the Participant’s Performance Shares that have been earned for the
Performance Period in accordance with the schedule in Exhibit 1, weighted by the
percentages set forth in the column captioned “Weight” on Exhibit 2, and
calculated in the manner set forth on Exhibit 2 (provided that the determination
under this paragraph (b) shall be subject to paragraph 8). The Unadjusted Award
Amount shall be reduced to the number of Performance Shares determined to be
earned in accordance with the foregoing provisions of this paragraph (b), and
any unearned portion of the Unadjusted Award Amount or Performance Shares shall
be forfeited. In no event shall the shares earned by the Participant exceed the
Unadjusted Award Amount.     (c)   As soon as practicable after the Committee
has made the determination of the number of the earned shares under paragraph
(a) and (b) above, that number of shares of common stock of the company
(“Shares”) shall be transferred to the Participant.     (d)   Notwithstanding
the foregoing provisions of this paragraph 3, the Participant’s Performance
Shares shall be determined and exchanged for Shares and the Participant shall be
vested therein, and become owner thereof free and clear of all restrictions
otherwise imposed by this Agreement, as follows:

  (i)   If the Participant’s employment is involuntarily terminated by the
Company other than for Cause, not less than eighteen (18) months following the
beginning of the Performance Period but on or prior to the end of the
Performance Period, he or she will be entitled to a pro rata portion of his or
her Performance Shares hereunder equal in number to the product of the number of
Performance Shares to which the Participant would otherwise be entitled in
accordance with the foregoing provisions of this paragraph 3, multiplied by a
fraction (not greater than one), the numerator of which is the number of full
and fractional months the Participant is employed by the Company or its
Subsidiaries during the period beginning on the date of commencement of the
Performance Period, and ending on the Date of Termination and the denominator of
which is 36, the number of months in the Performance Period. The Performance
Shares to which the Participant is entitled pursuant to this subparagraph
(i) shall be distributed to the Participant free and clear of all restrictions
as soon as practical following the determinations described in paragraphs
(a) and (b) above.     (ii)   If the Participant’s Date of Termination occurs by
reason of the Participant’s death, Retirement or Disability prior to the end of
the Performance Period, the Participant will be entitled to distribution of a
pro rata portion of his or her Performance Shares free and clear of all
restrictions promptly following the end of the Performance Period, equal

2



--------------------------------------------------------------------------------



 



      in number to the product of the number of Performance Shares to which the
Participant would otherwise be entitled in accordance with the foregoing
provisions of this paragraph 3, multiplied by a fraction (not greater than one),
the numerator of which is the number of full and fractional months during the
period beginning on the date of commencement of the Performance Period and
ending on the date of the Participant’s death, Retirement or Disability and the
denominator of which is 36, the number of months in the Performance Period. If a
Participant’s Date of Termination occurs by reason of the Participant’s death,
Retirement or Disability, as described in the first sentence of this
subparagraph (ii), the Committee may, in its sole discretion, increase the
number of Performance Shares to which the Participant is entitled, but in no
event will the Participant be entitled to a distribution that is greater than
what would have been distributable if no Date of Termination had occurred.    
(iii)   If a Change in Control described in paragraphs 5.2(a), (b), (c) or
(d) of the Plan occurs on or before the Participant’s Date of Termination and
before the end of the Performance Period, the number of shares of common stock
to which the Participant is entitled shall be calculated as if the Company had
achieved 100% performance against goals, and shall be distributed to the
Participant free and clear of all restrictions as soon as practicable following
the Change in Control, and the Participant shall have no further rights under
this Agreement.     (iv)   If a Change in Control described in paragraph 5.2(e)
of the Plan occurs with respect to a Participant as described therein relating
to certain transactions involving a subsidiary or business segment, then as soon
as practicable following the Change in Control, the Participant shall receive a
distribution, free and clear of all restrictions, of the following number of
            shares of common stock, determined on the assumption that the
Company achieved both one hundred percent (100%) performance against goal as
follows:

  (A)   If the Change in Control occurs during the first year of the Performance
Period, the Participant shall be entitled to receive Shares equal in number to
one-third (1/3) of his or her Performance Shares.     (B)   If the Change in
Control occurs during the second year of the Performance Period, the Participant
shall be entitled to receive Shares equal in number to two-thirds (2/3) of his
or her Performance Shares.     (C)   If a Change in Control occurs during the
third year of the Performance Period, such Participant shall be entitled to
receive

3



--------------------------------------------------------------------------------



 



      Shares equal in number to the total of all of his or her Performance
Shares.

      Following a distribution in accordance with this paragraph (iv), the
Participant shall have no further rights under this Agreement.

  (e)   Subject to paragraph (d) above, if the Participant’s Date of Termination
occurs prior to the end of the Performance Period, the Participant shall forfeit
all shares and rights under this Agreement.     (f)   The Performance Shares may
not be sold, assigned, transferred, pledged or otherwise encumbered until the
shares have been distributed to the Participant free and clear of all
restrictions.

4.   Voting Rights and Dividends. Notwithstanding anything to the contrary, the
Participant shall not be entitled to vote his or her Performance Shares until
such shares have been distributed.       Unless a Participant’s Date of
Termination shall have previously occurred, on each dividend payment date during
the Performance Period, the Participant’s account shall be credited with
dividend equivalents equal to the product of (x) the number of the Participant’s
Performance Shares and (y) the dividend declared on a single Share with respect
to the immediately preceding dividend record date. A Participant shall be
entitled to a distribution of an amount equal to the dividend equivalents
credited to his or her account if and when he or she is entitled to distribution
of such shares. The dividend equivalents attributable to forfeited Performance
Shares shall likewise be forfeited.   5.   Withholding. The grant, vesting and
distribution of benefits under this Agreement are subject to withholding of all
applicable taxes. Subject to such rules and limitations as may be established by
the Committee from time to time, the Participant may satisfy his or her
withholding obligations through the surrender of shares of common stock which
the Participant already owns, or to which the Participant is otherwise entitled
under the Plan; provided, however, that, except as otherwise provided by the
Committee, such shares may be used to satisfy not more than the Company’s
minimum statutory withholding obligation (based on minimum statutory withholding
rates for Federal and state tax purposes, including payroll taxes, that are
applicable to such supplemental taxable income).   6.   Heirs and Successors.
This Agreement shall be binding upon, and inure to the benefit of, the Company
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, purchase of assets or otherwise, all or substantially all
of the Company’s assets and business. If any rights of the Participant or
benefits distributable to the Participant under this Agreement have not been
exercised or distributed, respectively, at the time of the Participant’s death,
such rights shall be exercisable by the Designated Beneficiary, and such
benefits shall be distributed to the Designated Beneficiary, in accordance with
the provisions of this Agreement and the Plan. If a deceased Participant

4



--------------------------------------------------------------------------------



 



    fails to designate a beneficiary, or if the Designated Beneficiary does not
survive the Participant, any rights that would have been exercisable by the
Participant and any benefits distributable to the Participant shall be exercised
by or distributed to the legal representative of the estate of the Participant.
If the Designated Beneficiary survives the Participant but dies before the
exercise of all rights or the complete distribution of benefits under this
Agreement, then any remaining rights and any remaining benefit distribution
shall be exercisable by or distributed to the legal representative of the estate
of the Designated Beneficiary.   7.   Administration. The authority to manage
and control the operation and administration of this Agreement shall be vested
in the Committee, and the Committee shall have all powers with respect to this
Agreement as it has with respect to the Plan. Any interpretation of the
Agreement by the Committee and any decision made by it with respect to the
Agreement shall be final and binding on all persons.   8.   Modification of
Goals. In determining the extent to which the Performance Goals (but not the
Threshold Goal) have been achieved, the Committee may include or exclude items
or events that impact the final results, positively or negatively, as it deems
appropriate.   9.   Plan Governs. Notwithstanding anything in this Agreement to
the contrary, the terms of this Agreement shall be subject to the terms of the
Plan, a copy of which may be obtained by the Participant from the Director,
Compensation of the Company; and this Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.   10.   Not An Employment Contract. The
grant of Performance Shares hereunder will not confer on the Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Participant’s employment or other service at any time.   11.   Notices.
Any written notices provided for in this Agreement or the Plan shall be in
writing and shall be deemed sufficiently given if either hand delivered or if
sent by fax or overnight courier, or by postage paid first class mail. Notices
sent by mail shall be deemed received three business days after mailing but in
no event later than the date of actual receipt. Notices shall be directed, if to
the Participant, at the Participant’s address indicated by the Company’s
records, or if to the Company, to the attention of the Director, Compensation at
the Company’s principal executive office.   12.   Amendment. This Agreement may
be amended in accordance with the provisions of the Plan, and may otherwise be
amended by written agreement of the parties.   13.   Definitions. For purposes
of this Agreement, the terms used in this Agreement shall be subject to the
following:

5



--------------------------------------------------------------------------------



 



    3-Year Average Return on Equity. The term “3-Year Average Return on Equity”
shall mean the sum of normalized (per the consolidated budget) net income
divided by average equity excluding changes in accumulated other comprehensive
income from equity for each year in the Performance Period divided by three (3).
      3-Year Cumulative Investment Volume. The term “3-Year Cumulative
Investment Volume” shall mean the sum of consolidated cumulative GAAP basis
portfolio investments and capital additions as reported on the company’s audited
balance sheet for each year in the Performance Period.       Cause. The term
“Cause” shall mean (i) the willful and continued failure of the Participant to
perform the Participant’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), or (ii) the willful engaging by the Participant in illegal conduct or
gross misconduct in the course of his or her discharge of duties for the
Company. For purposes of this provision, no act or failure to act, on the part
of the Participant, shall be considered “willful” unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief, that
the Participant’s action or omission was in the best interests of the Company.  
    Change in Control. The term “Change in Control” shall have the meaning
ascribed to it in Section 5 of the Plan.       Date of Termination. The term
“Date of Termination” means the first day occurring on or after the Grant Date
on which the Participant is not employed by the Company or any Subsidiary,
regardless of the reason for the termination of employment; provided that a
termination of employment shall not be deemed to occur by reason of a transfer
of the Participant between the Company and a Subsidiary or between two
Subsidiaries; and further provided that the Participant’s employment shall not
be considered terminated while the Participant is on a leave of absence from the
Company or a Subsidiary approved by the Participant’s employer.       Designated
Beneficiary. The beneficiary or beneficiaries designated by the Participant in a
writing filed with the Committee in such form and at such time as the Committee
shall require.       Disability. Except as otherwise provided by the Committee,
the Participant shall be considered to have a “Disability” during the period in
which the Participant is considered to be “disabled” as that term is defined in
the Company’s long term disability plan.       Performance Goals. The term
“Performance Goals” shall mean 3-Year Average Return On Equity and 3-Year
Cumulative Investment Volume established by the Committee for the Performance
Period as set forth in Exhibit 1.       Retirement. “Retirement” of the
Participant means retirement on a “Retirement Date,” as that term is defined in
the GATX Corporation Non-Contributory Pension Plan for Salaried Employees (the
“Pension Plan”); provided that if the Participant is not a

6



--------------------------------------------------------------------------------



 



    participant in the Pension Plan, the Retirement Date shall be the date of
retirement determined by the Committee.

          IN WITNESS WHEREOF, the Participant has executed this Agreement, and
the Company has caused these presents to be executed in its name and on its
behalf, all as of the Grant Date.

          Participant:
                                                            
 
        GATX Corporation
 
       
By:
  (SIGNATURE) [c55369c5536914.gif]    
 
       
Its:
  Chairman, President and CEO    

7



--------------------------------------------------------------------------------



 



Exhibit 1
Performance Goals, Weights and % of Target Earned
20__ – 20__ Performance Period

        3-Year Average ROE (1)     (50% weight)   % of Target Grant Earned
<           %   0.0%            %   25.0%            %   50.0%            %  
75.0%            %   100.0%            %   125.0%            %   150.0%
           % or more   200.0%

Interpolated for actual performance between levels shown
 

(1)   3-Year Average Return on Equity is defined as the sum of normalized (per
the consolidated budget) net income divided by average equity excluding changes
in accumulated other comprehensive income from equity for each year in the
Performance Period divided by three (3)

        3-Year Cumulative     Investment Volume (2)     (50% weight)   % of
Target Grant Earned $            billion or less   0% $            billion   25%
$            billion   50% $            billion   75% $            billion  
100% $            billion   125% $            billion   150% $          
 billion or more   200%

 

(2)   3-Year Cumulative Investment Volume is defined as the sum of consolidated
cumulative GAAP basis portfolio investments and capital additions as externally
reported for each year in the Performance Period

In determining the extent to which the Performance Goals (but not the Threshold
Goal) have been achieved, the Compensation Committee, in its sole discretion,
may include or exclude items or events that impact the final results, positively
or negatively. However, in no event will the award exceed the Unadjusted Award
Amount.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Sample Calculation of Performance Shares Earned
Number of Performance Shares Granted: 1,000

                                                                             
Weighted Performance           Target   Assumed           Payout Goal   Weight  
Goal   Actual   Payout Percentage   Percentage
3-Year Average ROE
    50 %           %           %     75 %     37.5 %
 
                                       
3-Year Cumulative Investment Volume
    50 %   $      billion   $      billion     150 %     75.0 %
 
                                       
Total Weighted Payout
                                    112.50 %

Performance Shares Earned

              Weighted   Total Performance Shares Granted   Payout   Shares
Earned
1,000     ×
  112.5%   =     1,125

 